Citation Nr: 1415494	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to status as a claimant, surviving spouse, for VA benefits.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to July 1945, and from February 1948 to March [redacted], 1962. The Veteran died March [redacted], 1962.  The Appellant claims entitlement to status as a claimant, surviving spouse, for VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 denial letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2012, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In July 2012 the Board reopened the claim and remanded the matter on the merits for additional development.  

The Board has considered documentation contained in Virtual VA and VBMS.  Both electronic files contain only documents duplicative of those in the paper file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The weight of the evidence shows that appellant and the Veteran did not live together continuously from the date of marriage until the date of the Veteran's death, and that the appellant was not without fault in the separation.


CONCLUSION OF LAW

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

A letter from the RO dated in July 2012 provided the appellant with an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  

The Board acknowledges that the appellant was not sent a letter delineating the evidence necessary to establish her claim for status as the Veteran's surviving wpouse for VA benefits.  Despite this, the appellant's personal statements demonstrate she has actual knowledge of what evidence is required to establish her claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (holding any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  To that end, the appellant was sufficiently advised in the August 2009 statement of the case and the July 2012 Board adjudication of the requirements for establishing status as a surviving spouse.  She has presented argument in various written statements and in her April 2012 hearing testimony.  She essentially argues that while she and the Veteran did not live together continuously prior to his death, the separation was due to the fault of the Veteran.  She has presented evidence to support allegations of mental abuse and a volatile home situation, including lay statements of family members and legal documents filed in her state District Court.  As indicated by the Board in July 2012, and as described further below, the crux of this case is whether the separation was due to the misconduct of the Veteran without fault on the appellant's part.  See July 2012 Board decision/remand, p. 8.  The appellant's arguments and submissions demonstrate an understanding of this.  As such, the Board is satisfied the appellant was afforded a meaningful opportunity to participate in the adjudication of her claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

VA also has a duty to assist in the development of the claims.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

During the appellant's April 2012 hearing, the Veterans Law Judge (VLJ) clarified the issue on appeal, discussed the concepts of status as a claimant, identified an evidentiary deficit, and suggested the submission of additional evidence to support the appellant's claim.  The VLJ held open the record for 30 days for the submission of additional evidence. The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

The Board is further satisfied that the RO has substantially complied with its November 2012 remand directives, as the RO afforded the appellant the opportunity to identify further evidence.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.  

Analysis

Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002).

For VA DIC benefits purposes, the Veteran must have been married to the appellant: (1) before the expiration of 15 years after the period of service in which the disease or injury that caused the Veteran's death was incurred or aggravated; (2) for one year or more at the time of death; or (3) for any period of time if a child was born of the marriage or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person of the opposite sex whose marriage meets the requirements of § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and except as provided in 3.55 has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50, 3.55 (2011).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a). 

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b)

In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007) the Federal Circuit addressed the concept of mutual consent to separate.  The Court held, "in other words, the key is whether the reason for the separation 'did not show an intent on the part of the surviving spouse to desert the veteran.'"  Id. at 1356 (emphasis in original) (quoting 38 C.F.R. § 3.53(b).)   The Court further held, "in sum, a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  Id. at 1357.

Turning to the facts of this case, the Veteran and the appellant were married in October 1954.

In March 1961, the Veteran and the appellant separated.  See 1962 application for Dependency and Indemnity Compensation or Death Benefits.

In August 1961, the appellant filed for divorce from the Veteran.  See August 1961 Complaint filed in Larimer County, Colorado.  The ground for divorce cited was extreme and repeated cruelty of the Veteran toward the appellant consisting of the infliction of mental suffering and bodily violence.  Id. 

In January 1962, the appellant entered into a bigamous marriage with another man, [redacted].  See March 1962 Decree of Annulment filed in Larimer County, Colorado.

On March 6, 1962, the appellant's complaint for divorce from the Veteran was dismissed.  See March 1962 Order.

On March [redacted], 1962 the attempted marriage to [redacted] was annulled as bigamous. See March 1962 Decree of Annulment filed in Larimer County, Colorado.

On March [redacted], 1962, the Veteran died.  See Death Certificate. 

On April [redacted], 1962, the appellant legally married [redacted].  See 1962 application for Dependency and Indemnity Compensation or Death Benefits.

On March 13, 1963, the appellant divorced [redacted].  See March 1963 Decree of Divorce filed in Larimer County, Colorado.

Thereafter, the appellant entered into three additional marriages.  It appears that the last marriage ended with the death of the appellant's husband in March 2008.  The appellant has stated she is not currently married.  See Hearing Transcript, p. 9.
In various pleadings submitted during the appeal, the appellant has argued that the Veteran was mentally abusive during their marriage, and that she was forced to separate from him for her own safety and that of their children.  See, e.g., Notice of Disagreement.

In August 2009, the appellant submitted a statement of their daughter who described the volatile situation at home.

In February 2011, the appellant submitted a statement of her sister describing the Veteran as an "abusive jerk" and providing examples of this behavior.

In April 2012, the appellant testified that she left the Veteran because he treated her "like [she was] a slave."  Hearing Transcript, p.3.  She testified that she attempted to marry [redacted] while married to the Veteran to prove a point in response to his own infidelity.  Id. at 4-5.  She testified that the Veteran found out about her bigamous marriage, and "pressed charges."  Id. at 12.  She offered further testimony involving abuse in the marriage.  See id. at 11.  She testified that she never filed for divorce from the Veteran during their marriage.  Id. at 11. ("Q. And once again, your testimony now is, you never filed for divorce from him. A. I never did. So help me God.")

Several facts of this matter are not in dispute.  It is not in dispute that the Veteran and appellant were not divorced at the time of his death.  Further, the appellant does not dispute the fact that she and the Veteran were separated at the time of his death.  

The Board also does not find that the separation in this case was temporary, given the appellant's actions in filing for divorce and attempting to marry another person.

The dispositive question in this case is whether the separation was due to the misconduct of, or procured by, the Veteran without the appellant being at fault.
The Board is sympathetic to the allegations of abuse documented throughout the record, beginning with the August 1961 Complaint for divorce, and supported by lay statements of the appellant's daughter and sister.  

However, the Board simply cannot find that the separation was without fault on the part of the appellant.  Her actions are indicative of an intent to desert the Veteran, which renders the continuity of cohabitation broken.  The appellant filed for divorce from the Veteran in August 1961.  To the extent she argues otherwise, the Board must find her not credible in this assertion as it is plainly disputed by the August 1961 Complaint for Divorce filed in Larimer County Colorado.  Shortly thereafter, she entered into a bigamous marriage with another man "for spite." Hearing Transcript, p. 5.  She remarried the man within weeks of the Veteran's death.  The record shows that the appellant desired to end her marriage to the Veteran and that she intentionally deserted the Veteran in January 1962 to essentially establish her life as the wife of another man.  The Board finds that the continuity of cohabitation was broken in this case as the appellant was not without fault in the separation.  

Thus, while a marriage did exist between the Veteran and the appellant at the time of the Veteran's death, the appellant does not meet the requirements as a surviving spouse for the purposes of basic eligibility to VA death benefits.


ORDER


Entitlement to status as a claimant, surviving spouse, for VA benefits is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


